Handy, J.,
dissenting:
I am unable to concur in the conclusion of a majority of the court, that the indictment in this case is insufficient; and I will briefly state the view I take of the subject.
*763The indictment is framed under the 53d section of the act of 1822, Hutch. Dig., 521, which provides, that, “ if any slave, free negro or mulatto, shall prepare, exhibit or administer to any person or persons in this state, any medicine whatsoever, with intent to kill such person or person^, he or she so offending shall be judged guilty of a felony, and shall suffer death.” It contains two counts ; one charging the preparation, and the other the administration of the poison, which acts are severally charged to have been done “ knowingly, wilfully, maliciously, unlawfully and feloniously,” and “ with the intent to kill” the persons concerned.
The objection taken to the sufficiency of the indictment is, that it contains no charge that the poison was prepared or administered with intent to murder, or of malice aforethought; and although the indictment charges the acts to have been done wilfully, maliciously, feloniously and with intent to kill, yet it is urged that malice is a necessary ingredient in the offense, and that ha such cases it is necessary to charge in appropriate legal terms that the offense was committed with malice aforethought. This is undoubtedly the rule in relation to offenses at common law, and the authorities cited by the counsel for the plaintiff in error have reference to that class of offenses. But the crime, in this case, is the creature of statute, and must be regulated by the principles applicable to statutory offenses. The rule is thus accurately stated in a recent useful and practical work upon criminal law: “ It is a well-settled rule, that in an indictment for an offense created by statute, it is sufficient to describe the offense in the words of the statute, and if in any case the defendant insists upon a greater particularity, it is for him to show, that from the obvious intention of the legislature, or the known principles of law, the case falls within some exception to such general principle.” Whart. Am. C. L., 132. This principle is well sustained by reason and authority. United States v. Batchelder, 2 Gall., 15; State v. Chick, 2 Ala. R., 26; State v. Blease, 1 McMul. R., 475. When the legislature have created an offense and clearly described its essential qualities, it is to be presumed that it was intended to dispense with the common law requisites pertaining to offenses of a like nature, *764and to mark out and characterize the crime intended to be punished ; and in an indictment for such an offense, it is clear that it is sufficient to describe it in the terms of the statute, because the legislature has fully pointed out the nature and description of the crime intended to be punished. They have made both the crime and its punishment.1
This principle appears to be decisive of the point in question, for the indictment follows the language of the statute in describing the nature of the offense, unless this case can be brought under some exception to the general rule.
Counsel has relied upon the precedents in Archbold’s Crim. PI. of indictments for attempts to poison, under the English statutes, in which the offense is charged to have been committed “ of malice aforethought.” These precedents do not appear ever to have had judicial sanction upon the point in question, and may, in many instances, not improperly be ascribed to a disposition to adhere to ancient forms, which superabound in redundancy and circumlocution. Put the English statute is very different from ours. Its provisions are against persons who shall administer poison “ with intent to commit the crime of murder.” The use of the common law term, “ the crime of murder,” may require that an indictment in such a case should charge the offense with all the ingredients necessary at common law to constitute the crime of murder. But where the offense and the terms used in designating it are purely statutory, no such principle could apply, and the offense would stand as to its nature and essential ingredients, a new creature of law, to be judged of by the principles of reason and justice inherent in it, and not by the forms of the common law.
Let us apply this principle to the present case. The offense is one created by statute. Its character and essential qualities are fully but simply described in the statute. The provision is, that if any slave shall prepare or administer medicine to any person in this state with intent to kill, such slave, upon conviction, shall suffer death. Here the criminal act and the malicious intent are necessary to constitute the offense. When the act is charged to have been done, and with intent to kill the persons affected by it, the terms used convey the idea clearly and irre*765sistibly to tbe mind, that the act was done from previous malice. This necessarily results from the nature of the act, for it is impossible to say that a sane • man could administer poison to another wilfully, maliciously and feloniously, with intent to kill him, without conveying the idea irresistibly of previous preparation, deliberation and malice. There is no room for sudden heat or impulse in such a case, and from the very nature of the act, any idea but that it was done with previous malice, must be excluded as completely as though the vocabulary of technical expletives were exhausted. In the present case, the statute has designated the offense in such a manner that both the act and the motive are set forth in the description of it in the act. And if there was anything wanting in it to make up the full measure of the offense, it is supplied by the terms in which it is characterized in this indictment, which, although they would not be sufficient in a common law offense, are sufficient in the case of an offense created and defined by statute. The charges in the indictment are plain and not to be mistaken, sufficiently full and comprehensive to bring offenders to punishment, but, at the same time, sufficiently explicit to give them ample notice of the nature, cause and extent of the accusation.
I concur in the conclusions of the court upon the other points considered, and am of opinion that the judgment below is correct and should be affirmed.